In the
 United States Court of Appeals
                For the Seventh Circuit
                        ____________

No. 01-3568
UNITED STATES OF AMERICA,
                                             Plaintiff-Appellee,
                               v.

JERRY FRANKLIN,
                                         Defendant-Appellant.
                        ____________
           Appeal from the United States District Court
     for the Northern District of Indiana, Hammond Division.
            No. 2:00 CR 126—James T. Moody, Judge.
                        ____________
   ARGUED AUGUST 7, 2002—DECIDED SEPTEMBER 9, 2002
                     ____________


  Before BAUER, KANNE, and WILLIAMS, Circuit Judges.
   BAUER, Circuit Judge. In April 2001, after a two-day
trial, a jury found Jerry Franklin guilty of possessing a
firearm after a felony conviction, in violation of 18 U.S.C.
§ 922(g)(1). At sentencing the district court determined
that Franklin had three prior violent felony convictions,
including a 1993 Mississippi conviction for escape from a
county jail, which made Franklin eligible for an armed
career criminal enhancement under 18 U.S.C. § 924(e).
Over Franklin’s objections the district court applied the
statutory enhancement and corresponding guideline pro-
vision, see id.; U.S.S.G. § 4B1.4, and sentenced him to 235
months’ imprisonment. On appeal Franklin does not con-
test his conviction under § 922(g)(1) but instead challenges
2                                               No. 01-3568

the district court’s application of the statutory enhance-
ment. He argues specifically that his prior escape convic-
tion cannot serve as a predicate offense under § 924(e)
because escape is not a “violent felony.” We affirm.


                        Discussion
  Whether “escape” constitutes a violent felony for pur-
poses of § 924(e) is an issue of first impression in this
circuit, and a question of statutory interpretation that we
review de novo. See United States v. Collins, 150 F.3d 668,
670 (7th Cir. 1998). Under § 924(e) any person who vio-
lates § 922(g) and who has three prior convictions for “vio-
lent” felonies or serious drug offenses faces a minimum
sentence of 15 years’ imprisonment. 18 U.S.C. § 924(e)(1).
The statute defines “violent felony” as any felony that ei-
ther “has as an element the use, attempted use, or threat-
ened use of physical force against the person of another” or
“is burglary, arson, or extortion, involves use of explo-
sives, or otherwise involves conduct that presents a serious
potential risk of physical injury to another.” 18 U.S.C.
§ 924(e)(2)(B) (emphasis added). To determine whether a
particular prior offense is a violent felony, sentencing
courts take a categorical approach, looking to the stat-
utory elements of the crime, rather than the particular
facts underlying the conviction. See United States v.
Taylor, 495 U.S. 575, 600-02 (1990); United States v.
Fife, 81 F.3d 62, 64 (7th Cir. 1996).
   Mississippi has several statutes that punish escape,
see Miss. Code Ann. §§ 97-9-45, 97-9-47, 97-9-49, and nei-
ther the indictment nor the judgment of conviction explic-
itly references the particular escape statute Franklin
violated. The government argues that the state court ap-
plied § 97-9-49 when sentencing Franklin. Under § 97-9-49
any person in custody on a felony charge who “escapes
or attempts by force or violence to escape from any jail . . .
No. 01-3568                                                  3

or from any [lawful] custody” faces up to five years’ impris-
onment in the state penitentiary. Miss. Code Ann. § 97-9-
49. Franklin’s indictment and prison sentence support
the government’s position because these documents re-
veal that Franklin had been confined in a county jail under
a felony charge of aggravated assault before his escape,
and that he received a sentence of five years’ imprison-
ment upon his recapture. The other possible statutory
provisions for escape contain additional elements not
referenced in Franklin’s indictment, see Miss. Code Ann.
§ 97-9-45 (establishing penalties for escape by parolees);
Miss. Code Ann. § 97-9-47 (establishing penalties for es-
cape by force or violence), and because at argument Frank-
lin effectively conceded that the government correctly
identified the proper statute, we will proceed under the
assumption that Franklin was sentenced under § 97-9-49.
  Escape under § 97-9-49 consists of three elements: “(a) the
knowing and voluntary departure of a person (b) from
lawful custody and (c) with intent to evade due course
of justice.” Miller v. State, 492 So. 2d 978, 981 (Miss. 1986).
Because no evidence of force or violence is required to
sustain an escape conviction under this statutory provi-
sion, see id., it becomes necessary to consider whether
escape nevertheless constitutes a “violent felony” by “in-
volv[ing] conduct that presents a serious potential risk of
physical injury to another.” 18 U.S.C. § 924(e)(2)(B)(ii). In
determining whether escape falls under this prong of
the statute, “the benchmark should be the possibility of
violent confrontation, not whether one can postulate a
nonconfrontational hypothetical scenario.” United States v.
Davis, 16 F.3d 212, 217 (7th Cir. 1994).
  The four circuits that have addressed this issue, in the
context of other states’ escape statutes, have concluded
that an escape always involves the potential for injury
to others, and therefore constitutes a violent felony un-
der § 924(e) even if the underlying facts of conviction
4                                               No. 01-3568

establish in hindsight that the risk never actually mate-
rialized. See United States v. Abernathy, 277 F.3d 1048,
1051 (8th Cir. 2002) (every escape, even where prisoner
merely walks away, involves a potential risk of injury
to others); United States v. Springfield, 196 F.3d 1180,
1185 (10th Cir. 1999) (“walkaway” escape from prison hon-
or camp was violent felony); United States v. Adkins, 196
F.3d 1112, 1118 (10th Cir. 1999) (non-violent escape
from a juvenile facility constitutes violent felony); United
States v. Houston, 187 F.3d 593, 594-95 (6th Cir. 1999)
(escape from county workhouse or jail a violent felony
because of potential risk of injury); United States v.
Moudy, 132 F.3d 618, 620 (10th Cir. 1998) (“all escapes” are
crimes of violence, whether or not violence actually in-
volved); United States v. Hairston, 71 F.3d 115, 118 (4th
Cir. 1995) (escape by stealth “inherently” presents serious
potential risk of physical injury); see also United States
v. Ruiz, 180 F.3d 675, 677 (5th Cir. 1999) (knowing es-
cape from lawful custody constitutes a crime of violence
under U.S.S.G. § 4B1.2). As the Tenth Circuit has recog-
nized, an escapee’s desire to avoid detection and recap-
ture creates real and unpredictable risks of potential
violence and injury:
    A defendant who escapes from a jail is likely to pos-
    sess a variety of supercharged emotions, and in evad-
    ing those trying to recapture him, may feel threatened
    by police officers, ordinary citizens, or even fellow
    escapees. Consequently, violence could erupt at any
    time. Indeed, even in a case where a defendant es-
    capes from a jail by stealth and injures no one in the
    process, there is still a serious potential risk that in-
    jury will result when officers find the defendant and
    attempt to place him in custody.
United States v. Gosling, 39 F.3d 1140, 1142 (10th Cir.
1994). Even the most peaceful escape cannot eliminate
the potential for violent conflict when the authorities
No. 01-3568                                                5

attempt to recapture an escapee. See id. (“[E]very escape
scenario is a powder keg, which may or may not ex-
plode into violence and result in physical injury to someone
at any given time, but which always has the serious po-
tential to do so.”).
  Franklin urges us to reject the reasoning of our sister
circuits and conclude instead that escape does not in-
volve a serious risk of physical injury to others because
“such speculation is neither supported by the facts nor
permitted by the law.” Franklin may disagree with the
other circuits’ assessment of the potential risk, but he
offered no evidence, statistical or otherwise, to show that
prison escapes present low risk of injury to others. In-
stead Franklin insists merely that escape convictions
cannot be categorically classified as violent felonies be-
cause some prisoners escape without causing harm to
others. In support Franklin relies on the example of the
defendant in Hegwood v. State, 57 So. 2d 500 (Miss. 1952),
a prisoner found to have escaped without using violence.
But actual physical injury need not result from every es-
cape for the “risk” of physical injury to exist in all cases.
Cf. United States v. Brown, 273 F.3d 747, 751 (7th Cir.
2001) (although actual injury not always present, risk of
physical injury always involved in pandering by compul-
sion). The important issue for violent felony analysis is
always the potential for injury, not whether injury ac-
tually occurred. See id.; Collins, 150 F.3d at 671; United
States v. Tirrell, 120 F.3d 670, 681 (7th Cir. 1997); Fife,
81 F.3d at 64; Davis, 16 F.3d at 217.


                       Conclusion
  Because escape, under Mississippi law, involves a “serious
potential risk of physical injury to another,” Franklin’s
prior conviction qualifies as a “violent felony” under
§ 924(e).
                                                 AFFIRMED.
6                                        No. 01-3568

A true Copy:
      Teste:

                   ________________________________
                   Clerk of the United States Court of
                     Appeals for the Seventh Circuit




               USCA-97-C-006—9-9-02